In an action to recover damages for personal injuries suffered by plaintiff when he fell from a ladder that was struck by appellants’ truck, judgment reversed on the facts and a new trial granted, with costs to appellants to abide the event, unless within ten days after the entry of an order hereon respondent stipulate to reduce the amount of the verdict to $15,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was grossly excessive. Carswell, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur.